Citation Nr: 0627590	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  00-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 23, 1998, 
for the grant of a 100 percent rating for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to March 
1969.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a July 1999 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico  (hereinafter RO), which increased a 30 percent rating 
for bronchial asthma to 100 percent, effective June 23, 1998.  
The case was remanded for additional development by the Board 
in November 2003.  This development ultimately resulted in 
grants of service connection for hypertension and diabetes; 
as such, those issues are no longer on appeal to the Board.  
A June 2005 rating action awarded a 60 percent rating for 
bronchial asthma for the period from October 7, 1996 through 
June 22, 1998.  

In a June 2006 presentation to the Board, the veteran's 
representative expressed disagreement with the effective 
dates and ratings assigned for the service connected diabetes 
and hypertension, and the RO is directed to conduct any 
development or adjudication deemed necessary in connection 
with these matters.  


FINDINGS OF FACT

1.  A claim for an increased rating for bronchial asthma was 
received from the veteran on June 23, 1998. 

2.  It was not factually ascertainable from any evidence 
dated or received prior to June 23, 1998, that the criteria 
for a rating greater than 60 percent for bronchial asthma 
were met.  




CONCLUSION OF LAW

The criteria for an effective date earlier than June 23, 
1998, for a rating greater than 60 percent for bronchial 
asthma are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in May 2004.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains voluminous medical records which will be addressed 
as pertinent, and neither the veteran nor his representative 
has identified any additional pertinent evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  
II.  Legal Criteria/Analysis

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2005); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2005).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2005).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim. 
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157 (2005).  
Specifically, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157(b)(1).  Also, the date of receipt 
of evidence from a private physician or layman of such 
evidence will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  "Date 
of receipt" means the date on which a claim, information or 
evidence was received in the VA.  38 C.F.R. § 3.1(r).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2005).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155(a) (2005).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155(c) (2005).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

The provisions of the Ratings Schedule specifically 
applicable to the instant case were amended effective from 
October 7, 1996.  61 Fed. Reg. 46720 (Sept. 5, 1996) 
(codified at 38 C.F.R. § 4.97, DC 6602).  Under the "old" 
criteria in effect prior to the October 1996 amendments, a 
100 percent rating for bronchial asthma required pronounced 
disability, characterized by very frequent asthmatic attacks 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  A 60 percent rating required severe 
disability, with frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light 
manual labor precluded.  A 30 percent rating required 
moderate disability, with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals), with moderate 
dyspnea on exertion between attacks.  38 C.F.R. § 4.97, DC 
6602 (1995).  

Under the "new" or amended criteria, a 100 percent rating 
is assigned if pulmonary function testing results in FEV-1 
being less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  A 60 percent rating is assigned if 
pulmonary function testing results in FEV-1 of 40-55 percent 
predicted, or; FEV-1/FVC of 40-55 percent predicted, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least 3 pre year) courses 
of systemic (oral or parenteral) corticosteroids.  A 30 
percent rating is assigned if pulmonary function testing 
results in FEV-1 of 56-70 percent predicted, or; FEV-1/FVC of 
56-70 percent predicted, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  38 C.F.R. § 4.97, DC 6602 (2005).  

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for bronchial asthma was 
granted by an October 1969 rating decision.  A  
noncompensable rating was assigned.  This rating was 
increased to 10 percent by a May 1985 rating decision after 
an April 1984 examination demonstrated such symptoms as 
dyspnea and wheezing and May 1984 pulmonary function testing 
demonstrated a mild obstructive defect.  The rating was 
increased to 30 percent by an October 1989 rating decision, 
with citation therein to multiple instances of VA outpatient 
treatment from 1986 to 1988 for symptomatology to include 
wheezes and an August 1989 pulmonary function test which 
demonstrated minimal airflow obstruction.  

The October 1989 rating decision also granted a total 
disability rating for compensation based on individual 
unemployability (TDIU).  The veteran submitted a statement in 
March 1990 which he labeled as an "NOD," with the October 
1989 rating decision, requesting a "total and permanent" 
100 percent disability rating and a "separate evaluation" 
for chronic bronchitis.  In response, the RO issued the 
veteran a letter dated in August 1990 that stated to the 
veteran "[a]ll the issues you claimed were granted," and 
that the veteran should inform the RO if there were any other 
issues he wished to be considered.  

Thereafter, the record reflects receipt on June 23, 1998, of 
a statement from the veteran which in pertinent part included 
a claim for an increased rating for bronchial asthma.  
Following receipt of this claim and an August 1998 VA 
respiratory examination, a July 1999 rating decision granted 
a 100 percent rating for bronchial asthma effective from June 
23, 1998, the date of receipt of the claim for increase.  

The August 1998 VA examination report, relied upon by the RO 
in granting the 100 percent rating, showed the veteran 
reporting daily episodes of asthma and that he developed 
dyspnea even at rest.  His medications were reported to 
include the corticosteroid Triamcinolone acetate on an as 
needed basis and Beclomethasone sprays.  It was indicated 
that he had to stop taking monthly injections of another 
corticosteroid, Kenalog, (with a chemical name of 
Triamcinolone) because this medication had contributed to 
hypertension and diabetes.  After the discontinuance of 
Kenalog, it was reported that the veteran experienced 
frequent bronchospasm, thereby necessitating the resumption 
of Kenalog injections.  Pulmonary function testing conducted 
in conjunction with this examination were interpreted as 
demonstrating a mild obstructive ventilatory defect without 
response to bronchodilators.  More specifically, this testing 
showed FEV-1 to 92 percent of predicted and FEV-1/FVC to 104 
percent of its predicted value.  

Thereafter, the RO obtained a summary of the medications 
prescribed by VA in June 2002.  This summary reflected the 
almost monthly prescription of Triamcinolone from February 
1987, with the summary indicating the veteran was to inject 
.5 ml of the medication every three weeks.  Reference to the 
prescription of Triamcinolone thereafter dates from October 
1995, and notes corresponding to refills of Triamcinolone in 
1997 indicated the veteran was to inhale 100 micrograms of 
the substance, three times a day.  An April 1997 notation 
indicated the veteran was to inhale 100 micrograms of 
Triamcinolone four times a day.  

Based on this summary of the veteran's medications, the RO in 
a June 2005 rating decision granted a 60 percent rating for 
bronchial asthma effective from October 7, 1996, or the 
effective date of the change in the criteria for rating this 
disability as set forth above.  In explaining its rationale 
for assigning this 60 percent rating, the RO stated that the 
summary of medication prescribed by VA demonstrated "three 
or more courses a year of intermittent systemic 
corticosteroids," for which a 60 percent is warranted under 
the new criteria codified at 38 C.F.R. § 4.97, DC 6602.  The 
RO indicated that the medical summary demonstrated the 
prescription of a corticosteroid from February 1997, and 
viewed this summary as an "informal claim for increase under 
38 C.F.R. § 3.157."  

Turning to a summary of the various contentions advanced by 
and on behalf of the veteran in this matter, in a September 
1999 statement, the veteran argued that the effective date 
for his 100 percent rating for bronchial asthma should be 
from 1984 because VA began administering steroids for this 
condition at that time.  In a December 2002 presentation, the 
veteran's representative contended that the effective date 
for the 100 percent rating should be "at least one year 
prior" to June 23, 1998, under 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2), because the veteran filed his claim 
within one year of the evidence relied upon ("steroid 
dependency") in assigning the 100 percent rating.  The 
veteran's representative asserted that an even earlier 
effective date was warranted pursuant to Servello because the 
veteran required the use of a corticosteroid for "many years 
prior to 1997."  As such, the Board was requested by the 
veteran's representative to review the claims file to 
determine if there were any prior informal claims which could 
form the basis for an even earlier effective date than June 
1997.  In this regard, the veteran's representative indicated 
that the veteran's March 1990 "NOD" was not acted upon by 
the RO, and that in essence an earlier effective date could 
thus be established from that time.   

In addressing the various contentions as set forth above, 
regardless of whether a particular communication or medical 
record is viewed as a formal or informal claim for increase, 
entitlement to an earlier effective date cannot be assigned 
unless it was factually ascertainable prior to June 23, 1998, 
that entitlement to a 100 percent rating for bronchia asthma 
were met under either the old or new criteria codified at 
38 C.F.R. § 4.97, DC 6602.  

Considering first the old criteria, which contemplated a 100 
percent rating for bronchial asthma if there was pronounced 
disability, characterized by very frequent asthmatic attacks 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health, review of the medical evidence does not 
reveal any such symptomatology prior to that discussed on the 
reports from the August 1998 respiratory examination.  In 
this regard, only a minimal airflow obstruction was shown 
upon pulmonary function testing in August 1989, and a 
pulmonary examination conducted at that time, as well as VA 
outpatient treatment records dated in the 1980s, did not 
demonstrate findings consistent symptomatology emblematic of 
more than "moderate" disability as set forth above.  
Moreover, the clinical record dated prior to October 7, 1996 
did not reflect severe manifestations of bronchial asthma, 
with frequent attacks and marked dyspnea on exertion between 
attacks.  There is otherwise no document dated or received 
prior to June 23, 1998, from which it was factually 
ascertainable that the criteria for a 100 percent rating 
would be warranted for bronchial asthma under the old 
criteria.  

As for entitlement under the new criteria, the pulmonary 
function testing results prior to June 23, 1998, as well as 
those obtained thereafter for that matter, do not even 
approximate the results required for a 100 percent rating 
under the new criteria.  There is also no indication that the 
veteran's bronchial asthma resulted in more than one attack 
per week that involved respiratory failure prior to June 
1998.  While there is evidence in the form of the VA 
prescription summary that the veteran was prescribed 
corticosteroids prior to June 1998 (a fact which was used as 
a basis for assigning a 60 percent rating effective from 
October 1996 by the June 2005 rating decision), a 100 percent 
rating would require a daily high dose of systemic 
corticosteroids, which was not exhibited prior to June 23, 
1998.  There is otherwise no clinical record dated or 
received prior to June 23, 1998, from which it was factually 
ascertainable that criteria for a 100 percent rating would be 
warranted under the new criteria.  The new criteria were not 
in effect prior to October 7, 1996.   

In short, there is no legal basis upon which to grant an 
effective date earlier than June 23, 1998, for a 100 percent 
for bronchial asthma.  As the preponderance of the evidence 
is against the veteran's earlier effective date claim, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an effective date earlier than June 23, 1998, 
for the grant of a 100 percent rating for bronchial asthma is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


